          Case 1:19-cv-08019-PGG Document 39 Filed 12/18/19 Page 1 of 1
                                      PAUL A. RACHMUTH
                                      ATTORNEY AT LAW
                             265 SUNRISE HIGHWAY, SUITE 62
                          ROCKVILLE CENTRE, NEW YORK 11570
       TELEPHONE: (516) 330-0170 PAUL@PARESQ.COM        FACSIMILE: (516) 543-0516


                                                                                   December 18, 2019
Via ECF Filing

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    MEF I, LP v. ShiftPixy, Inc., 19 Civ. 8019 (PGG)
       Reply to Defendant’s Letter Dated December 17, 2019


Dear Hon. Gardephe:

I represent MEF I, LP, the Plaintiff in this matter. The Defendant, ShiftPixy, Inc.’s letter dated
December 17, 2019 (“Defendant’s Letter”) calls the Court’s attention to the Defendant’s recent
SEC filings and infers that they reflect in its favor with respect to the Plaintiff, MEF I, LP’s pending
motion to for a preliminary injunction and to appoint a receiver. It the Plaintiff’s opinion that the
opposite is true; the filings provide yet another reason why the appointment of a receiver is both
justified and necessary.

The Form 8-K filed by the Defendant on December 6, 2019 (Defendant’s Letter Attachment 3),
describes another willful and flagrant violation of the Security Purchase Agreement and Notes.
Specifically, Defendant is prohibited from modifying any one of the investors’ agreements without
offering the same treatment to the other investors. See Security Purchase Agreement §4.14 (“No
consideration (including any modification of any Transaction Document) shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to such Transaction
Documents.”); Notes §9 (requiring the consent of at least 80% of the noteholders for the disparate
repayment or repurchase of any of the notes).

In light of the Defendant’s admitted defaults under the Notes and continued willful violation of the
parties’ agreements, I respectfully request this Court grant the Plaintiff’s motion for a preliminary
injunction and the appointment of a receiver.

Respectfully Submitted


Paul Rachmuth

Cc: Martin E. Karlinsky (via ECF)
